Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 11/18/2021.  Claims 1, 9, 15-17 and 19 have been amended.  Claim 10-11, 18 and 20 has been cancelled. Claims 21-24 have been added.  Claims 1-9, 12-17, 19 and 21-24 are allowed.

The rejections of claims 15-18 rejected under 35 U.S.C. 101 for being directed to a non-statutory matter has been withdrawn in view of the above amendments. 


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 

“responsive to the obtaining of the request, verifying that the request is valid by comparing the at least one credential with a plurality of verified credentials;
establishing a main session between a core network and an access network responsive to the verifying;
selecting a first edge device of the access network responsive to the establishing of the main session;
establishing a first virtual session between the first edge device and the user equipment in accordance with at least a first access technology, and a second virtual session in accordance with a second access technology that is different from the first access technology; and


And

“establishing a second session between the first edge device and the user equipment in accordance with a first access technology to facilitate a transfer of first data associated with the first part of the first service to the user equipment, wherein the second session is associated with a second portion of the first address, and wherein the second portion of the first address identifies the first access technology; and 
transferring the first data to the user equipment in accordance with the first address, wherein the first address comprises a third portion that identifies user equipment; and 
receiving second data from the user equipment in accordance with a second address that is associated with a second service, wherein the second address comprises a fourth portion that identifies a third session between the first edge device and the device of the second network, wherein the second address 
comprises the third portion that identifies the user equipment, wherein the second address comprises a fifth portion that identifies a second access technology that facilitates a transfer of the second data from the user equipment, and wherein the second access technology is different from the first access technology.” as stated in claim 15.

And

“selecting, by the processing system, one of the first edge device or the second edge device as a first selected edge device, wherein the selecting of the first selected edge device is based on the identifying of the application; 
transferring first data associated with the first portion of the service from the first selected edge device to the communication device in accordance with a first address, wherein the 
transferring second data associated with a second portion of the service from the first selected edge device to the communication device in accordance with a second address, wherein the second address comprises the first address portion, the second address portion, and a fourth address portion that is different from the third address portion, and wherein the fourth address portion corresponds to a second selected access technology that is different from the first selected access technology.” As stated in claim 19.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-9, 12-17, 19 and 21-24 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Shaw et al. Pub. No.: (US 2019/0045014 A1).  The subject matter disclosed therein is pertinent to that of claims 1-9, 12-17, 19 and 21-24 (e.g., System and method for managing communication sessions between clients and server).
Koshimizu et al. Pub. No.: (US 2018/0206107 A1).  The subject matter disclosed therein is pertinent to that of claims 1-9, 12-17, 19 and 21-24 (e.g., Radio communication system, radio base station, mobility management entity, user device, and communication control method).
Eyes et al. Pub. No.: (US 2014/0258129 A1).  The subject matter disclosed therein is pertinent to that of claims 1-9, 12-17, 19 and 21-24 (e.g., Method, apparatus and system for establishing a secure communication session).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446